DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending. 
Claims 1-8, 16-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2021.
	Claims 9-15 and 19-20 are under examination.
	Applicant’s amendment and response filed 12/17/2021 has been entered and carefully considered, but is not completely persuasive.  
	The IDS filed 12/17/2021 has been entered and considered.
	The substitute specification filed 12/17/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 9, in the first “identifying” step, the term “each sampel…” should read “each sample…”
	The metes and bounds of claim 9 are unclear with respect to the amendment adding “generating, using a statistical analysis tool” as it is unclear if it is this tool that makes all of the generating and determination calculations, or merely the step of generating…a set of differential abundance estimates…” in the first generating step.  It is unclear if a single tool provides all the data generation and determinations, or if multiple tools are applied, as in the pipeline disclosed beginning at 00179.  
	In claim 9, and claim 19, in the final “determining” step prior to output, the metes and bounds of the evolution parameters are unclear.  The calculations required to calculate the evaluation criteria of this step are unclear.  While some types of parameters, such as a generalized “specificity” calculation may be immediately interpretable, the claim fails to particularly point out and distinctly claim the steps correlated with calculating “theta” “sigma” and the specialized “spk16_specificity” and “spk16_PPV” such that one of skill would be apprised as to the data required, calculations needed, and expected results, or error calculations.  The specialized spk16 appear to require differing limitations beyond a generalized specificity or positive predictive value.  As part of a full pipeline, these specialized terms are defined as they are used to determine the “overall pipeline score” beginning at [00179].  It is further unclear whether any one evaluation criteria as claimed is sufficient to achieve the desired results for validation or differential abundance of the microbiome polynucleotides in the samples.  Achieving valid parameters, using the “three distinct QMT cocktails each comprising 69 unique 
	In claim 10, in the final limitation, there is a typo: “determining a unique a value for the evaluation parameter” which appears it should read “determining a unique value…” 
	In claim 19, the following phrase appears to have a copying error: “receiving at a sequence processing device, sequence data for the at least one amplified product wherein the sequence data the sequence data comprising….” It appears there is an extra “the sequence data” term.  
	Further in claim 19, in the “amplifying step” the following error is noted: “thereby obtaining at least one amplified products; sequencing the at least one amplified products…” “products” should be singular in this instance.
	Further in claim 19, the final limitation of “inferring the validity” is unclear.  The claim fails to point out and distinctly claim how one is to infer any quality of the “differential abundance analysis result” of claim 19 with only the evaluation parameter value provided.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 and 19-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of analyzing sequence read data through organization, clustering, calculating certain measures of abundance for a sample and for a set of spike-in polynucleotides, comparing the differentials and providing calculated evaluation parameters and /or inferring the validity of a differential abundance analysis result. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2)). 
Claims 9 and 19 are independent.
	Mathematical concepts recited in claim 9 include:

“identifying clusters of sequences based on a comparison of the measures of sequence similarity to one or more threshold values in each sampel, wherein the clusters include (i) one or more sample clusters of the sample microbiome nucleotide sequences and (ii) one or more polynucleotide spike-mix clusters of the spike-mix polynucleotide sequences, thereby generating clustered sequence data for each sample” (a mathematic step of calculating sequence similarity data to provide clusters comprising sequences meeting a certain threshold of similarity; alternatively a mental step of organizing data based on groups of sequences having highest similarity to each other, into clusters or groups)
“generating, using a statistical analysis tool, a set of calculated differential abundance estimates of the clusters of sequences between each sample of the at least two samples, wherein the calculated differential abundance estimates include (i) sample calculated differential abundance estimates of the one or more sample clusters and (ii) spike-mix calculated differential abundance estimates of the one or more polynucleotide spike-mix clusters” (mathematic concepts: mathematical calculations of estimations of abundance for grouped or ranked sequences including sample and reference/ spike in sequences)
“generating computing expected differential abundance estimates of the one or more polynucleotide spike-mix clusters for each sample of the at least two samples relating to the polynucleotide spike mixes with known template spike sequences;” (mathematic concept: a calculation)

“determining at least one evaluation parameter of the polynucleotide spike-mix sequence data based on the determined difference, wherein determining the at least one evaluation parameter comprises (i) selecting an evaluation criteria from among the group consisting of sensitivity, spkl6_specificity, accuracy, precision, theta, sigma, inverse false negative, inverse false positive, detection rate, and spkl6_PPV and (ii) determining a value for the evaluation parameter” (mathematical concept of calculating the listed values.)
Mathematical concepts recited in claim 19 include:
 “determining measures of sequence similarity of each sequence within the sequence data to all other sequences within the sequence data;” (mathematical concept: calculating sequence similarity of each sequence in a one against all process)
“identifying clusters of sequences
“generating, using a statistical analysis tool,  a set of calculated differential abundance estimates of the clusters of sequences, wherein the calculated differential abundance estimates include (i) sample calculated differential abundance estimates of the one or more sample clusters 
“generating expected differential abundance estimates of the one or more polynucleotide spike-mix clusters;” (mathematic concept of calculating a differential abundance estimate)
determining a difference between the expected differential abundance of the one or more polynucleotide spike-mix clusters and the spike-mix calculated differential abundance estimates; (a mathematical concept: a comparison of estimates, or values. Alternatively a mental step of comparing numbers or values)
determining at least one evaluation parameter of the polynucleotide spike-mix sequence data based on the determined difference, wherein determining the at least one evaluation parameter comprises (i) selecting an evaluation criteria from among the group consisting of sensitivity, spk16_specificity, accuracy, precision, theta, sigma, inverse false negative, inverse false positive, detection rate, and spk16_PPV and (ii) determining a value for the evaluation parameter; (mathematic concepts, calculating one or more evaluation criteria to provide the value)
“and outputting the at least one evaluation parameter of each sample of the at least two samples, thereby inferring the validity of the differential abundance analysis result for the at least two biological samples.” (mathematic concept of determining whether a value or calculation is valid through comparisons or calculations with the evaluation parameter)	
Hence, the claims explicitly numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 9 recites the additional element that is not an abstract idea: “receiving, at a sequence processing validation device, sequence data for the at least two samples, wherein each sample of the at least two samples includes a mixture of sample microbiome nucleotides and spike-mix polynucleotides, the sequence data comprising sample microbiome sequence data for sample microbiome polynucleotide sequences and polynucleotide spike-mix sequence data for the spike-mix polynucleotide sequences;” which is a data gathering step.
Claim 19 recites the additional elements that are not an abstract idea: “extracting DNA from the at least two biological samples to produce at least two DNA solutions; mixing each of the at least two DNA solutions with spike mix polynucleotides to generate at least two sequencing samples; 	amplifying one or more target sequences in the at least two sequencing samples, thereby obtaining at least one amplified products;	sequencing the at least one amplified products to generate sequence data; receiving, at a sequence processing validation device, sequence data for the at least one amplified product, wherein the sequence data the sequence data comprising biological sample microbiome sequence data for the at least two DNA solutions of the at least two biological samples and polynucleotide spike-mix sequence data for the spike-mix polynucleotides;” which are data gathering steps. 

	Claim 9 recites an additional element that is not an abstract idea: The method is “processor-implemented” uses “statistical analysis tools” and the final step “outputs” data. These are computer system type elements.
	The claims do not describe any specific computational steps by which the “processor” performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 10-15, 20 have been analyzed.  Dependent claims 10-15 are directed to further abstract limitations.  Dependent claim 20 is directed to additional steps of data gathering.  	None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements 
	With respect to claim 9 and claim 19: The additional element of data gathering does not rise to the level of significantly more than the judicial exception. Endrullat (2016) reviews issues in next generation sequencing, particularly for standardization and quality assessment.  Spike-in polynucleotides for amplicon sequencing are disclosed as being well known and provided by the External RNA Controls Consortium (ERCC).  Endrullat reviews steps of sample preparation, library preparation, NGS sequencing, receiving NGS data, and data processing steps. Other references providing sequencing data comprising information about spike in sequences, or methods of treating a sample, mixing in the spike in templates, sequencing and providing the data include : WO/2016025796, WO 2014/190394, WO 2013/130674 All from PTO-1449.  Tourlousse et al.(2016) specifically provides synthetic spike in standards for NGS rRNA gene amplicon sequencing.  Therefore, this data gathering element of providing sequencing data, or actually performing the library preparation with spike in standards, and then sequencing to provide the data are each routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 9: the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art Endrullat, 
	Dependent claims 10-15, 20 have been analyzed with respect to step 2B. Dependent claim 20 relates to the data gathering discussed above.  Dependent claims 10-15 each provide additional abstract ideas.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	Considered together, steps of providing or gathering data, analyzing that data using the judicial exception, and providing the result remains ineligible under 35 USC 101.
Applicant’s arguments
	Applicant’s arguments have been carefully considered, but are not quite persuasive.
The examiner acknowledges applicant’s arguments which set forth that the claims lead to
an improvement in the accuracy of the resulting data with respect to the calculated evaluation parameters, or the differential abundance result. However, according to the guidance set
forth in the MPEP, this is an improvement to the abstract idea itself, and is not reflected back
into a specific technological environment or practically applied process. Improving the
evaluation parameter, or the differential abundance data is not then integrated or connected back to elements outside of the judicial exception.  

 	The alleged non-routine steps or nonconventional elements have not been clearly distinguished from the prior art, nor has an actual improvement been clearly described by the claims.  The arguments that the non-routine elements are the calculations made within the limitation of the judicial exception, is not persuasive for these reasons.
	With respect to the amendments to the data gathering steps, the MPEP notes that adding data gathering steps, which are extra-solution activity, has been determined not to integrate a judicial exception into a practical application. MPEP2106.05(g). “The term "extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim...” In the claims, the description of the data received (claim 9) or the “wet lab” steps (added to claim 19) do not affect how the steps of the abstract idea are performed; they provide the data which is acted upon by the abstract idea. 
	The sequencing is carried out, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)). The improvement in the calculations of diversity, differential abundance or the evaluation parameter (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish (self-referential tables, et al). The improvement in the calculated data values (carried out by the judicial exception) does not improve the functionality of the computer itself. It does not improve a technology by enabling the automation of a task which previously could not be performed. as in McRo.
	The Examiner reviewed the specification with respect to the data gathering steps.  If there are certain special qualities of the spike-in polynucleotides, or the specific sets of primers that 
“For example, in the illustrated application of validation of differential abundance analyses in microbiome data, the template spikes can have variable GC content to mimic various microbial communities. An example distribution of 69 unique template spikes with variable GC content and variable inputs copies and /or read counts upon sequencing is illustrated in FIG. 3D. In the example set of template spikes there are 3-4 unique sequences per QS input level (abundance level) with a total of 21 levels, with varying GC content at each level. The library of template spikes is configured to span QS orders of magnitude, for example, up to a max starting quantity of 2,000 copies (based on input mass pre-PCR) e.g., per reaction unit.” (underlining added, 0079) 
“For example, the generation of template spikes can include generation of primers designed (POSA) to amplify the 69 negative control template spikes derived from the NIST database with the non-16S sequences flanked by 16S rRNA V4 universal primer sequence. All primers can include at their 5' end a universal sequence for amplification of the microbial 16S rRNA V4 region and at their 3' end a sequence that specifically anneals to the NIST sequence for that template spike.” (underlining added, 0081) 
“The generated library of template spikes can be used to generate a predetermined number (e.g. three) of spike-in mixes such that each mix includes the same set of template spikes but with known combinations of predetermined relative abundance of each template spike. In some implementations the 3 mixes can include N spikes with constant concentration and N spikes with varying concentration.” (0083)

Alternatively, a clear explanation as to how and why the alleged nonroutine elements or nonconventional steps are a difference or improvement over the art, and ensuring the independent claims comprise all the necessary and sufficient limitations to achieve that improvement would be most helpful. 
MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by 
Again, reviewing the specification, if it is the order and collection of certain known calculations and named program elements that is nonroutine, it should be made clear that the independent claims comprise all the necessary information and program processes required.  The names of the programs in the workflow are not necessarily needed if each step can clearly be linked or abstracted to a particular process in the specification, for example “sequences were clustered de novo into OTU’s at 97% similarity, wherein representative sequences were inferred from each OTU cluster by merging sequence reads and orienting them, followed by quality filtration based on a maximum expected error of 1 before being dereplicated and sorted by size” more clearly relates the specific de novo clustering steps performed using UPARSE to the specification where the remainder of the information is present at paragraph (00101).  (merely an example written by the examiner, not a suggestion of a specific limitation to add or wording to copy)
	The specification recites “five unique statistical tests were applied” at paragraphs (00105-00106), and it is unclear if the pending independent claims capture why or how the tests are unique.  Example 1 sets forth a particular experiment and the five tests.  The examiner is unclear if the improvement/ uniqueness is because the primers used were unique, or because the mixes of spike-ins have a specific set of sequences at specific concentrations, or because some aspect of the statistical tests themselves are unique…etc.  If this is the nonroutine or nonconventional 
	If aspects of the particular pipelines [00158-00189], previously restricted out of this application, would provide the required clarity regarding the improvement, nonroutine element or nonconventional step, the Examiner would not withdraw claims under “election by original presentation” where amendments are added reciting such elements to the present independent claims. Similarly if specific “wet lab” elements (such as the particular spike in mixes) provide the improvement, amendments adding these to the pending claims would not be withdrawn merely on that basis.
NOTE: the independent claims, whether computer-implemented or not, are wholly data analysis type claims: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, 
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 9-10, 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fischer (2017).
Fischer, M. et al. (2017) Abundance estimation and differential testing on strain level in metagenomics data. Bioinformatics 33: i24-i32 and some supplemental data.
	Fischer discloses methods of determining differential abundance estimates, and evaluating parameters related to the calculations using their tool DiTASiC:  “we present DiTASiC, which addresses abundance estimation as well as differential abundance of taxa specifically focusing on strain level. A new GLM framework is proposed for resolution of read mapping ambiguities and allows inference of highly accurate taxa abundance estimates. Second, a statistical framework, which integrates abundance estimate uncertainties, is built for differential abundance testing. Here, no prior assumptions on overall composition change are required. A resulting list of tested taxa is reported with estimated abundances, fold-changes and P-values to infer significance. The performance of DiTASiC is evaluated on different metagenomics data sets from four different data sources and in comparison to existing tools..” (p i25)
	With respect to claim 9, Fischer receives a set of sequencing read data (Fig 1 and Section 3 Experimental setup, and supplementary data) including spike-in sequence data “We further extended the CAMI sets by simulated spike-in data, adding 30 new strains of genera already present in the original set and 20 million reads per sample, to create an additional ground truth for differential assessment. Further details on the data sets and parameter settings are found in the Supplementary Material.” (page i28).  These spike in sequence reads appear to meet the limitations of the data received in claim 9.
Fischer determines measures of similarity for each sequence to each other sequence in section 2.2 and Fig 1.  “A similarity matrix is created which encodes the proportion of reads which are expected to be shared among all pairwise combinations of reference sequences 
With respect to claim 10, the categorization of the clusters into a concentration category, comparing abundance estimates within the categories, and determining an evaluation parameter is all met within section 3, Experimental setup, and supplemental material. 


	With respect to claim 13, Fischer identifies clusters of sequences including mapping the sample against a reference database (Fig 1).
With respect to claim 14, the clustering of sequences includes error correction. (Fig 1, legend) “Reads are mapped to the given reference genome sequences and the number of matching reads per reference are counted (mapping abundance). A similarity matrix reﬂecting the genome similarities is constructed. (ii) Subsequently, a GLM is built for resolution of read count ambiguities, resulting in corrected abundance estimates along with standard errors.”
With respect to claim 15, hypothesis testing of the differential abundance estimates is provided in section 2.2, and 2.3.

Claim(s) 9, 19-20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kemp et al (WO/2020/041449 A1).
	Kemp et al. Methods and compositions for tracking sample quality. WO 2020/041449 A1, having priority to a provisional application filed 8/21/2018.

	With respect to claims 9 and 19, Kemp provides steps of obtaining a sample, extracting the DNA or RNA as desired, in the presence of a spike-in mix.  Amplification of the mixture (qPCR, 0071) and sequencing of the mixture (high throughput 0072) are performed to provide sequencing reads of the sample, and the spike-in sequences.  [0041, 0055-0056, 0074, Example 1 0081, Example II, et al]. The preparation of the sequencing reads meets the preparation steps of claim 19.  The Spike-in sequences are unique (Example II, 0090), have high complexity, low homopolymer runs, and show minimal matching to any known genomes.
	Kemp calculates measurements of sequence similarity of the sequence in the sample, which are then clustered into groups or classes having a threshold of sequence similarity, and certain differential abundance measures are determined for the sample and the spike ins.  Comparisons of the observed vs the calculated or expected values are determined, and a measure of accuracy- percent error. [0043-0047].
	With respect to claim 20, the sample can be any desired samples such as blood or stool.

Claim(s) 9-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckman US 2019/0177781 A1 .
	Beckman, et al. Analytical standards and methods of using same. US 2019/0177781 A1, having priority to 5/5/2017.

	With respect to claims 9 and 19-20, Beckman provides obtaining samples, including target molecules, spiking the sample with at least one synthetic diversity standard (the spike in polynucleotides), amplifying and sequencing the samples to provide the desired sequencing read information.  [0008]: “Generally, the method includes obtaining a sample that includes at least a first sample polynucleotide and a second sample polynucleotide; spiking the sample with at least one synthetic diversity standard designed to detect sub-sampling error; amplifying polynucleotides in the spiked sample; sequencing a first sample polynucleotide, a second sample polynucleotide, and the at least one synthetic diversity standard; measuring the frequency of occurrence of the synthetic diversity standard polynucleotide; comparing the measured occurrence of the synthetic diversity standard polynucleotide to an expected frequency of occurrence of the synthetic diversity standard polynucleotide; and detecting sub-sampling error in the sample if the measured occurrence of the synthetic diversity standard is less than the expected frequency of occurrence of the synthetic diversity standard polynucleotide.”
	With respect to the microbiome sequences, the target sequences can detect or match more than one microbe (0018). The spike-in sequences are disclosed beginning at (0053-56) and (0066-0069, 0079).  After sequencing, the sequence reads were compared or mapped to reference sequences or the other sequences in the file. (0070). 
	Measurements of sequence similarity are provided, and sequences are clustered into groups of sample or spike-in sequences.  Multiple sets of differential abundance can be calculated, and compared to expected values (0045-46, 48 Fig 26-27, 29, 0115). Measures of diversity, abundance, and evaluation criteria including accuracy, precision, false positives etc can 
	With respect to claim 10, a category of concentration of the spike in mixes are disclosed at (0042-0046).  The differential expected and observed values for concentration can also be generated and compared and subjected to accuracy or precision analysis.
	With respect to claim 11, subsets of spike ins can be made that include copy number similarities and differences.  Observed and expected values for these copy number subsets can be obtained, compared, and subjected to accuracy or precision analysis. (0053-06, 0066-069, 0070, 0079, 0042-0046).
	With respect to claim 12, clusters of sequences can be clustered into OTUs as in (0067).
	With respect to claim 13, microbiome sequence data can be compared to a reference file or database as set forth in (0070, 0115). 
	With respect to claim 14, error detection and correction is disclosed at (0008, 0029, 0035, 0050, 0155).
	With respect to claim 15, Clusters of the sequence read data are used to determine the calculations of differential abundance. (Example 1, 3, et al.)
	With respect to claim 20, the sample can be any of the listed sources including blood, stool, tissue et al. (0061)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/MARY K ZEMAN/Primary Examiner, Art Unit 1631